                   IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI
                                WESTERN DIVISION

W.B., a minor, by and through          )
his parents and next friends,          )
ZACH and AUDREY BAKER, et al.,         )
                                       )
Plaintiffs,                            )
                                       )
              v.                       )    Case No. 19-00682-CV-W-HFS
                                       )
CROSSROADS ACADEMY-                    )
CENTRAL STREET, et al.,                )
                                       )
Defendants.                            )

                                      ORDER

       Defendants, Crossroads Academy-Central Street, Karis Parker, and Eva
Copeland (“the Crossroads defendants”) have filed an unopposed motion for an
extension of time to file a response to plaintiffs’ pending motions for preliminary
and permanent injunction.
       The motion (Doc. 17) is GRANTED, and the Crossroads defendants are
directed to file their response by September 23, 2019.


SO ORDERED.
                                             /s/ Howard F. Sachs

                                       HOWARD F. SACHS
                                       UNITED STATES DISTRICT JUDGE
Dated: September 12, 2019
Kansas City, Missouri
